DETAILED ACTION
	This Office action is in response to the amendment filed 5 April 2021.  By this amendment, claims 21, 24, and 27 are amended; claims 33-40 are cancelled; claims 41-48 are new.  Claims 21-32 and 41-48 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 17 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,954,025 and 10,249,677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-32 and 41-48 are allowed in view of the terminal disclaimer filed 17 June 2021 and for the reasons below.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 recites, inter alia, wherein the second semiconductor layer further comprises a transfer transistor, and at least a portion of a transfer gate of the transfer transistor overlaps a first portion of the P-type region, a second portion of the P-type region, and a portion of the N-type region disposed between the first and second portions of the P-type region in a plan view.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 22-32 depend from independent claim 21.
Independent claim 41 recites, inter alia, at least a portion of a transfer gate of the transfer transistor overlaps the N-type region in a plan view, wherein the N-type region is spaced apart from the first and second surfaces of the second semiconductor layer.  These limitations, in combination with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
18 June 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813